Title: William A. Burwell to Thomas Jefferson, 14 February 1818
From: Burwell, William Armistead
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington
February 14 1818
                    
                    In reply to your letter of the 10th requesting a return of the Subscription paper forwarded to me in behalf of the Central College; I am Sorry to inform you, no letter or Subscription paper ever reached me; Mr Pleasants is at this time absent on a visit to his family in Virginia as Soon as he returns, I will deliver your letter to him, which has been given to me for Safe keeping—accept Dr Sir, my Sincere wishes for your happiness
                    
                        W. a Burwell
                    
                